Case 2:17-cr-00028-RAJ-DEM Document 67 Filed 05/12/21 Page 1 of 8 PagelD# 612

 

FILED

 

IN THE UNITED STATES DISTRICT COURT y 12
FOR THE EASTERN DISTRICT OF VIRGINIA MAY fe
Norfolk Division

 

} 19 4
AN?

 

 

 

CLERK, U.S. DISTRICT COURT
NORFOLK, VA

 

EVRICK P. SPEIGHT,

Petitioner,
v. Criminal No. 2:17-cr-28

UNITED STATES OF AMERICA,
Respondent.
MEMORANDUM OPINION & ORDER
Before the Court is Evrick P. Speight’s (“Petitioner”) motion requesting compassionate
release pursuant to 18 U.S.C. § 3582(c). ECF No. 49. The Government opposed the motion and
Petitioner replied. ECF Nos. 60, 66. This matter is now ripe for judicial determination. For the
reasons below, Petitioner’s motion is DENIED.
I. FACTUAL AND PROCEDURAL HISTORY
On February 22, 2017, Petitioner was named in a nine-count Indictment charging him with
various drug and weapons crimes. ECF No. 3. On April 5, 2017, Petitioner plead guilty to
Distribution of Cocaine, in violation of 21 U.S.C. 841(a)(1) and (b)(1)(C) (Count Eight), and
Possession of Firearms in Furtherance of a Drug Trafficking Crime in violation of 18 U.S.C.
924(c)(1)(A) (Count Nine). ECF Nos. 17, 18. According to his Presentencing Report (“PSR”), on
November 29, 2016, Petitioner possessed with intent to distribute approximately 27.85 grams of a
rock-like substance containing suspected cocaine, which he ultimately sold to confidential sources
working in conjunction with federal and local law enforcement. ECF No. 44 at P 9. Moreover,
according to confidential informants Petitioner was also involved in selling firearms. /d. at [PP 10-
21. In all, Petitioner was attributed with 31.123 grams of cocaine base. /d. at |P 22. In his PSR,

Petitioner reported his overall health as good and noted no history of any serious or chronic medical

 
Case 2:17-cr-00028-RAJ-DEM Document 67 Filed 05/12/21 Page 2 of 8 PagelD# 613

conditions. /d. at P 74. Petitioner was assessed a total offense level of 21, a criminal history
category V, and a recommended guideline provision of 57 to 71 months, plus 60 consecutive

months on Count 9. Jd. at PIP 85-86. On July 11, 2017, the Court imposed a sentence of of Forty (40)

months imprisonment Son Ce Count Eight and Sixty (60) Months on Count ‘Nine, to , be served
consecutively with Count 8, followed by five years of supervised release. ECF Nos. 30, 31.
Petitioner is currently incarcerated at Gilmer FCI with a scheduled projected release date of April
9, 2024, ECF No. 53; see also, ECF No. 49 at Exhibit 11.

On November 9, 2020, Petitioner filed his pro se motion for compassionate release. ECF
No. 42. On December 3, 2020, the Government responded in opposition to Petitioner’s pro se
motion seeking early release, ECF No. 46. On December 29, 2020, Petitioner filed the motion for
compassionate release through counsel. ECF No. 49. On January 8, 2021, Petitioner filed a
supplemental memorandum. ECF No. 52. On January 31, 2021, the Government filed a motion to
stay Petitioner’s motion pending vaccination for COVID-19. ECF No. 56. Petitioner responded in
opposition to the motion to stay and the Government replied. ECF No. 57, 58. On April 16, 2021,
the Court denied the Government’s motion to stay proceedings. ECF No. 59. On April 20, 2021,
the Government opposed Petitioner’s motion for compassionate release and Petitioner replied.
ECF Nos. 60, 66.

Petitioner requests compassionate release because of the ongoing COVID-19 pandemic.
At age 27, Petitioner argues that the presence of COVID-19 at Gilmer FCI presents extraordinary
and compelling reasons to warrant his release. /d. Accordingly, Petitioner requests that the Court

grant him compassionate release and allow him to begin supervised release.
Case 2:17-cr-00028-RAJ-DEM Document 67 Filed 05/12/21 Page 3 of 8 PagelD# 614

II. LEGAL STANDARD
A. The Exhaustion Requirement

A petitioner may bring a motion to modify his or her sentence “after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons (“BOP”) to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Accordingly,
a petitioner seeking compassionate release is generally required to exhaust his or her administrative
remedies prior to bringing a motion before the district court. Jd) However, the exhaustion
requirement may be waived under the following circumstances: (1) the relief sought would be
futile upon exhaustion; (2) exhaustion via the agency review process would result in inadequate
relief; or (3) pursuit of agency review would subject the petitioner to undue prejudice. United
States v. Zukerman, 2020 WL 1659880, at *3 (S.D.N.Y. Apr. 3, 2020) citing Washington v. Barr,
925 F.3d 109, 118 (2d Cir. 2019). The COVID-19 pandemic, which could result in catastrophic
health consequences for petitioners vulnerable to infection, implicates all three exceptions
justifying the waiver of the exhaustion requirement. Miller v. United States, 2020 WL 1814084, at
*2 (E.D. Mich. Apr. 9, 2020); United States v. Zukerman, 2020 WL 1659880, at *3 (S.D.N.Y.
April 3, 2020); United States vy. Perez, 2020 WL 1456422, at *3-4 (S.D.N.Y. Apr. 1, 2020); United
States vy. Gonzalez, 2020 WL 1536155, at *2 (E.D. Wash. Mar. 31, 2020).
B. The Compassionate Release Standard

As amended by the FIRST STEP Act, a court may modify a term of imprisonment on the
motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if
“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

“Extraordinary and compelling reasons” was previously defined by the United States Sentencing
Case 2:17-cr-00028-RAJ-DEM Document 67 Filed 05/12/21 Page 4 of 8 PagelD# 615

Commission (“Sentencing Commission”) in U.S.S.G. § 1B1.13, Application Note 1. Before the
passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence may be
modified due to the petitioner’s medical condition, age, or family circumstances and further
“defined the limits under which a sentence reduction may be given under those justifications.
US.S.G. § 1B1.13, n. 1 (A}(C). The Sentencing Commission also provided a “catch-all
provision” that allowed for a sentence modification upon a showing of “extraordinary and
compelling reason other than, or in combination with, the reasons described in subdivisions (A)
through (C).” /d. at n. 1 (D). Use of the “catch-all provision” prior to the FIRST STEP Act was
severely restricted because it required approval from the BOP before an individual could petition
the district court for relief. Jd.
However, U.S.S.G. § 1B1.13 is now outdated following the passage of the FIRST STEP
Act, which allows individuals to petition the district court directly without clearance from the BOP.
As such, U.S.S.G. § 1B1.13 is merely advisory and does not bind the Court’s application of §
3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4 (E.D. Va. May 26, 2020); see
also United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020) (“[T]he Court may
independently evaluate whether [petitioner] has raised an extraordinary and compelling reason for
compassionate release ... [but § 1B1.13’s policy statement] remain[s] as helpful guidance to
courts....”); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) (“[T]he
Commission’s existing policy statement provides helpful guidance on the factors that support
compassionate release, although it is not ultimately conclusive”). A petitioner’s rehabilitation
standing alone does not provide sufficient grounds to warrant a sentence modification. 28 U.S.C.
§ 994(t). In sum, the Court may consider a combination of factors, including but not limited to

those listed in U.S.S.G. § 1B1.13, in evaluating a petitioner’s request for a sentence modification.
Case 2:17-cr-00028-RAJ-DEM Document 67 Filed 05/12/21 Page 5 of 8 PagelD# 616

Ill. DISCUSSION

A. The Exhaustion Requirement

The Court finds that Petitioner did exhaust his administrative remedies prior to bringing
his motion. On October 9, 2020, Petitioner submitted a Compassionate Release/Reduction in
Sentence request to the Warden at Gilmer FCI. ECF No. 49 at Exhibit 4; see also, ECF No. 62 at
Exhibit 3 (sealed). On October 28, 2020, his request was denied. /d. Thus, more than 30 days
passed since Petitioner filed his request.
B. Petitioner’s Compassionate Release Request

The Court now turns to whether Petitioner has set forth extraordinary and compelling
reasons to modify his sentence because of the grave risk COVID-19 poses to individuals with
underlying health conditions. During the COVID-19 pandemic, federal courts around the country
have found that compassionate release is justified under the circumstances. Zukerman, 2020 WL
1659880, at *4 citing Perez, 2020 WL 1546422, at *4; United States v. Colvin, 2020 WL 1613943,
*4 (D. Conn. Apr. 2, 2020); United States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL
1627331, at *7 (E.D. Pa. Apr. 1, 2020); United States v. Jepsen, No. 3:19-CV-00073 (VLB), 2020
WL 1640232, at *5 (D. Conn. Apr. 1, 2020); Gonzalez, 2020 WL 1536155, at *3; United States v.
Muniz, No. 4:09-CR-0199-1, 2020 WL 1540325, at *2 (S.D. Tex. Mar. 30, 2020); United States
v. Campagna, No. 16 CR. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020).
Unlike the above cases, Petitioner’s compassionate release is not justified under the circumstances.

First, Petitioner does not show a potential susceptibility to serious health risks from
COVID-19. Petitioner argues that the combination of his race and hypertension place him at
increased risk for serious illness should he contract COVID-19. ECF No. 49 at 8. In his PSR,

Petitioner reported his overall health as good and noted no history of any serious or chronic medical
Case 2:17-cr-00028-RAJ-DEM Document 67 Filed 05/12/21 Page 6 of 8 PagelD# 617

conditions. ECF No. 44 at P 74. According to Petitioner's BOP medical records, at age 27,
Petitioner has a history of hypertension, but his condition has not been severe enough to warrant

medication. See ECF No. 62 at Exhibit 1. According to the Centers for Disease Control and

Prevention (“CDC”), individuals with hypertension or high blood pressure might be at an increased 7

tisk for severe illness if they contract the virus.! However, Petitioner’s medical records do not
indicate that his blood pressure place him at high risk. See id. Moreover, with respect to the impact
of COVID-19 on racial minority communities, the CDC states that

Long-standing systemic health and social inequities have put people from many

racial and ethnic minority groups at increased risk of getting sick and dying from

COVID-19. Studies have shown minority groups are also dying from COVID-19

at younger ages. People in minority groups are often younger when they develop

chronic medical conditions and may be more likely to have more than one

condition.”

Therefore, Petitioner states that the mere presence of COVID-19 at Gilmer FCI warrants
extraordinary and compelling reasons for his release. ECF Nos. 42, 49. However, Petitioner has
not provided specific evidence showing any underlying conditions that place him at risk for serious
illness from COVID-19. See ECF No. 62 at Exhibit 1. Accordingly, the Court finds that Petitioner
has not presented any evidence showing extraordinary or compelling reasons that he is at
particularized risk of serious illness should he contract COVID-19.

Second, Petitioner does show a potential risk of contracting the disease at his prison
facility. As of May 10, 2021, the BOP has reported a total of 298 recovered past positive cases of

COVID-19 for inmates, with zero current cases and | past death, and 68 recovered cases for staff

(3 active) at Gilmer FCI.> Moreover, increased testing is showing that COVID-19 has rapidly

 

1 See Centers for Disease Control and Prevention, “Coronavirus Disease 2019: Cases in the US,” CDC. gov,

https://www.cde. gov/coronavirus/2019-ncov/cases-updates/cases-in-us.himl
21d.

3 See Federal Bureau of Prisons, “COVID-19 Corona Virus,” BOP. gov, https://www.bop.gov/coronavirus/
6
Case 2:17-cr-00028-RAJ-DEM Document 67 Filed 05/12/21 Page 7 of 8 PagelD# 618

spread throughout prisons all over the country.’ Despite the BOP’s protection measures,
individuals housed in prisons remain particularly vulnerable to infection. See Muniz, 2020 WL
1540325, at *1; see also Esparza, 2020 WL1696084, at *1 (noting that “[e]ven in the best run
prisons, officials might find it difficult if not impossible to follow the CDC’s guidelines for
preventing the spread of the virus among inmates and staff: practicing fastidious hygiene and
keeping a distance of at least six feet from others”). Therefore, the Court need not wait until an
outbreak occurs at a specific prison facility to determine that a petitioner has a particularized risk
of contracting the disease. See Zukerman, 2020 WL 1659880, at *6 citing Rodriguez, 2020 WL
1627331, at * 12 (“the Court did not intend for that sentence to include incurring a great and
unforeseen risk of severe illness or death brought on by a global pandemic”).

Third, the § 3553(a) factors do not weigh in favor of Petitioner’s compassionate release.
The seriousness of Petitioner’s conduct for his underlying offense remain unchanged. According
to his PSR, Petitioner, between November 29, 2016 until his arrest, sold to confidential sources
working in conjunction with federal and local law enforcement approximately 31.123 grams of
cocaine base. ECF No. 44 at P 9. Moreover, according to confidential informants Petitioner was
also involved in selling firearms. /d. at PP 10-21. In all, Petitioner was attributed with 31.123 grams
of cocaine base. /d. at P 22. Petitioner also has an extensive career criminal record, starting at age
14, when he was charged with conspiracy to commit robbery and assault. Jd. at P 48. At ages 18
through 19, Petitioner was found guilty of assault and battery on the mother of his child as well as
burglary, grand larceny, racketeering, identity theft, destruction of property with intent, and
possession of marijuana. Jd. at PP 51-54. Petitioner was also arrested in the past for credit card

larceny, trespass, assault and battery on a family member (multiple arrests), and conspiracy to

 

4 See Centers for Disease Control and Prevention, “Coronavirus Disease 2019: Cases in the US,” CDC.gov,

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
7
Case 2:17-cr-00028-RAJ-DEM Document 67 Filed 05/12/21 Page 8 of 8 PagelD# 619

enter house to commit felony. Jd. at PP 60-64. As a result of his crimes and criminal history,
Petitioner was assessed a total offense level of 21, a criminal history category V. Jd. at PP 85-86.
In all, Petitioner was sentenced to 100 months imprisonment. ECF Nos. 30, 31. To date, Petitioner
has completed about 55 percent of his sentence and is scheduled for release on April 9, 2024. ECF
No. 53; see also, ECF No. 49 at Exhibit 11. While in prison, Petitioner has demonstrated evidence
of rehabilitation. In a letter to the Court, Petitioner recognized the wrongs of his actions and states
that he has drastically improved himself. ECF No. 52 at Exhibit 1. Notably, Petitioner obtained
his GED, is on the waiting list for Drug Education Course, is enrolled in Glenville State college,
and has had no disciplinary actions to date. ECF No. 49 at Exhibit 2; ECF No. 53.

Overall, while the Court finds that the § 3553(a) factors do not weigh in Petitioner’s favor,
the Court does note Petitioner’s improvement. However, for the purposes of the instant motion,
Petitioner has not provided any evidence showing extraordinary or compelling reasons for release
as a result of COVID-19. Therefore, based on the aforementioned factors, the Court finds that
Petitioner does not qualify for compassionate release.

IV. CONCLUSION

For the foregoing reasons, Petitioner’s motion for compassionate release, ECF No. 49, is
DENIED. Furthermore, Petitioner’s pro se Motion for Compassionate release, ECF No. 42, is
Moot.

The Clerk is DIRECTED to send a copy of this Order to the Petitioner, the United States
Attomey, the United States Probation Office, the Federal Bureau of Prisons, and the United States

Marshals Service.

 

IT IS SO ORDERED.
Norfolk, Virginia eh
May /Z, 2021 UNED STATES DISTRICT JUDGE
